Brief Stricken and Order filed September 09, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00123-CV
                                  ____________

                       MARCUS JACQUOT, Appellant

                                        V.

                         MELODY COKER, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-51429

                                    ORDER

      Appellee’s brief discloses the name of a person who was a minor when the
underlying suit was filed. See Tex. R. App. P. 9.9(a)(3). Accordingly, the brief is
STRICKEN.

      Appellee is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before September 20, 2021.

                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.